J-S44024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ABRAHAM CORDOBA

                            Appellant                    No. 2979 EDA 2015


       Appeal from the Judgment of Sentence Entered August 25, 2015
               In the Court of Common Pleas of Lehigh County
              Criminal Division at No: CP-39-CR-0005334-2014


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                              FILED AUGUST 24, 2016

       Appellant, Abraham Cordoba, appeals from the August 25, 2015

judgment of sentence imposing six to twenty years of incarceration after he

pled guilty to robbery.1      Counsel has filed a brief and petition to withdraw

pursuant     to   Anders       v.   California,   386   U.S.   738    (1967)   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).                   We affirm the

judgment of sentence and grant counsel’s petition to withdraw.

       Appellant entered his negotiated guilty plea on June 22, 2015.

Appellant admitted he held the victim at gunpoint and robbed him of a pair

of Nike Air Jordan sneakers.           The Commonwealth agreed to a minimum

sentence not to exceed six years of incarceration. The Commonwealth also
____________________________________________


1
    18 Pa.C.S.A. § 3701(a)(1)(ii).
J-S44024-16


agreed not to pursue any charges other than robbery.          The trial court

imposed sentence in accordance with the parties’ agreement. On September

3, 2015, Appellant filed a post-sentence motion challenging the twenty-year

maximum term as excessive. The trial court denied Appellant’s motion on

September 9, 2015. This timely appeal followed.

      Counsel’s Anders Brief addresses Appellant’s challenge to the trial

court’s sentencing discretion. Before we address the merits, we consider the

adequacy of counsel’s Anders/Santiago brief, which must comply with the

following:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous;
      and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel must also advise the defendant of his rights to “(1) retain new

counsel to pursue the appeal; (2) proceed pro se on appeal; or (3) raise any

points that the appellant deems worthy of the court’s attention in addition to

the points raised by counsel in the Anders brief.”       Commonwealth v.

Nischan, 928 A.2d 349, 353 (Pa. Super. 2007), appeal denied, 936 A.2d 40

(Pa. 2007).    We have reviewed counsel’s filings and found them in

                                    -2-
J-S44024-16


compliance with the foregoing. Appellant has not responded. We therefore

proceed to the merits.

     According to the Anders Brief, Appellant believes the twenty-year

maximum sentence—the statutory maximum for robbery—is manifestly

excessive.   Prior to sentencing, the parties believed the agreed upon six-

year minimum sentence fell at the top of the standard guideline range, given

Appellant’s prior record score. N.T. Sentencing, 8/25/15, at 2-3. According

to the presentence investigation report, the applicable deadly weapon

enhancement placed Appellant’s minimum sentence           in the mitigated

guideline range.     Id.    In any event, this Court has held that when the

appellant’s minimum sentence falls within the guideline range, a challenge to

the maximum does not raise a substantial question for appellate review in

accordance with 42 Pa.C.S.A. § 9781(b). Commonwealth v. Yeomans, 27

A.3d 1044, 1049-50 (Pa. Super. 2011); Commonwealth v. Kimbrough,

872 A.2d 1244, 1263 (Pa. Super. 2005) (en banc). In one exceptional case,

this court found a substantial question where the sentencing court failed to

explain its reasons for imposing an aggregate 90-year maximum on a 19-

year-old defendant who was homeless and destitute when he sexually

assaulted the victim.      Commonwealth v. Coulverson, 34 A.3d 135, 143

(Pa. Super. 2011).

     Relying on Yeomans and Kimbrough, counsel believes Appellant’s

challenge does not raise a substantial question. We agree. The instant case


                                      -3-
J-S44024-16


is in accord with those two cases and does not implicate Coulverson, in

which the sentencing court’s aggregate maximum of 90 years created the

possibility of a life sentence for a 19-year-old offender. Thus, a challenge to

the twenty-year maximum sentence is not of arguable merit.

      We have conducted an independent review of the record and

discovered no other potential issues of arguable merit. We therefore affirm

the judgment of sentence and grant counsel’s petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2016




                                     -4-